Citation Nr: 1233932	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-19 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969.  

The Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, initially denied the appellant's claim in an August 2006 rating decision.  In January 2007, she submitted a statement in support of her claim.  See 38 C.F.R. § 3.156(b).  She was then notified that her claim was stayed by the decision of the Court of Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied 129 S. Ct. 1002 (2009).  The appellant was notified that the stay of adjudication of cases affected by the outcome of the Haas appeal was lifted by the Secretary by a letter dated May 2009, and her claim was subsequently denied in June 2009 under the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in that case.  See Haas, 525 F.3d at 1193.  The appellant subsequently perfected an appeal.  Service records, consisting of deck logs, were received in June 2010.  See 38 C.F.R. § 3.156(c).

The appellant initially indicated that she wanted a hearing before a Veteran's Law Judge (VLJ) in Washington, D.C. on her formal appeal dated April 2010, but when the RO contacted her for clarification in May 2010 she explained that she did not want a hearing before a VLJ and had just been under the misapprehension that a hearing was required.  Therefore, in accordance with the appellant's wishes, her hearing request is withdrawn.  See 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2005; the Certificate of Death shows that leptomeningeal spread of cancer was the immediate cause of death and prostate cancer was the underlying cause of death.  Other significant conditions contributing to death included hypertension and coronary artery disease.

2.  The Veteran's ship, the U.S.S. Rupertus, traveled along the inland waterways of the Republic of Vietnam; consequently the Veteran was physically present within the land borders of the Republic of Vietnam during active military service.

3.  The Veteran's prostate cancer and ischemic heart disease were caused by herbicide exposure during his military service in the Republic of Vietnam.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for the cause of the Veteran's death.  This award represents a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

When a Veteran dies from a service-connected disability, his surviving spouse, children and/or parents are entitled to dependency and indemnity compensation (DIC).  38 U.S.C.A. § 1310.  Here, the Veteran was not service-connected for any disabilities at the time of his death, but service connection for the cause of the Veteran's death is not limited to cases where the Veteran's death was caused by a disability already service-connected.  It may also be established where the evidence shows that service connection for that disability could have been established at the time of the Veteran's death.  

Here, the appellant, the Veteran's spouse, contends that his death was caused by prostate cancer that resulted from herbicide exposure during his service in the Republic of Vietnam during the Vietnam era pursuant to 38 C.F.R. §§ 3.307 and 3.309.  She further contends that although the Veteran served in the Navy aboard the U.S.S. Rupertus, he nevertheless was physically present within the land boundaries of the Republic of Vietnam during his period of active duty service.  Therefore, the Board will first address the question of whether service connection for prostate cancer due to herbicide exposure is warranted.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Generally, in order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. 
§ 3.303(a).  

However, where a Veteran served on active duty in the Republic of Vietnam during the Vietnam era, service connection for certain listed disabilities may be established by legal presumption, as such a Veteran is presumed to have been exposed to herbicide agents (Agent Orange) during service, absent any affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 166 (1999).  

As discussed above, in Haas, 525 F.3d at 1193, the Federal Circuit upheld the Board's interpretation of "service in Vietnam," which requires the serviceman to have actually been present on the landmass of Vietnam or in its inland waters at some point during the Vietnam conflict to warrant application of the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii).

If the evidence establishes that the Veteran served in the Republic of Vietnam during the Vietnam era, VA regulations provide that the following diseases will be service connected as presumptively due to exposure to an herbicide agent during that service, even if there is no record of the disease during service, provided that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, ischemic heart disease (including, but not limited to acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease, including coronary spasm, and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (including cancer of the lung, bronchus, larynx, or trachea), and soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Where factual questions arise during the adjudication of a Veteran's claim, the Board will evaluate the evidence of record and assign due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Here, the appellant has submitted deck logs showing that the Veteran's ship, the U.S.S. Rupertus, was anchored in the Saigon River from May 12, 1969, to May 17, 1969, with the exception of a brief trip along the coast to rendezvous with other vessels for refueling on May 15, 1969.  The Veteran's service personnel records show that he was aboard the ship during this period.  Therefore, he was physically present within the land boundaries of the Republic of Vietnam during the Vietnam era and is presumptively exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).
As prostate cancer and ischemic heart disease are among the listed conditions presumptively due to exposure to an herbicide agent during service, even if there is no record of the disease during service, service connection for prostate cancer and ischemic heart disease due to herbicide exposure is warranted.  See 38 C.F.R. § 3.309(e). 

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated during service was either the principal or contributory cause of death.  See 38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal cause of death when it was an immediate or underlying cause of death, or was etiologically related thereto; a disability is a contributory cause of death where it causally contributed substantially or materially in producing death, but is inherently not related to the principal cause.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(b), (c)(1).  

Here, the December 2005 death certificate shows that prostate cancer was the underlying cause of death.  Coronary artery disease was also listed as a significant condition contributing to death.  As prostate cancer is considered to be a principal 


cause of death under 38 C.F.R. § 3.312(b), service connection for the cause of the Veteran's death is warranted.  38 C.F.R. § 3.312(b).


ORDER

Service connection for the cause of the Veteran's death is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


